Citation Nr: 0517263	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-25 646	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left hand disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The preponderance of the evidence of record is against 
finding that a left hand disability was caused or aggravated 
by military service.


CONCLUSION OF LAW

A left hand disability was neither incurred in nor aggravated 
by military service and arthritis of the left hand may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In a July 2002 letter, VA notified the claimant that he was 
responsible to support his claim with appropriate evidence.  
The letter informed the veteran that VA would attempt to 
obtain all relevant evidence in the custody of any VA or 
private facility he identified.  The above document also 
advised him that it was his responsibility to either send 
medical treatment records from his private physicians 
regarding his treatment, or to provide a properly executed 
release so that VA could request the records for him.  This 
document also advised the appellant of the VCAA.  

Likewise, in the above letter, the August 2003 statement of 
the case, and the January 2004 supplemental statement of the 
case, the veteran was notified of the laws and regulations 
governing his claim.  Therefore, the Board finds that the 
duty to notify the veteran of the evidence necessary to 
substantiate his claim and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In this regard, the record shows that because his service 
medical records may have been destroyed in a fire at the 
National Personal Record Center, the appellant was invited to 
submit other evidence to support his claim of a service 
injury.  In this regard, the veteran filed with VA copies of 
his private treatment records of Warren L. Jones, M.D., as 
well as two buddy statements.  In April 2003, the veteran was 
also afforded a VA examination that provided VA with medical 
opinion evidence needed to adjudicate his claim.

Additionally, the appellant was advised of what evidence VA 
had requested, received, and not received in the above 
letter, statement of the case, and supplemental statement of 
the case.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Thus, VA's duty to assist has 
been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran and his representative contend that a left hand 
disability was caused by his military service.  Specifically, 
the veteran reported that in March 1943 he sustained an 
injury to his left hand and wrist as a result of an explosion 
that occurred while attempting to fire a rifle during 
training at Fort Eustis.  The veteran claims that he was 
treated in the infirmary and his wounds were debrided and 
dressed. He further states that he was in dressing for six to 
seven weeks, where the pain continued and progressively 
worsened.  X-rays reportedly showed a fractured bone at the 
base of the thumb.  He was placed in a wooden splint for 
several weeks and later released to full duty.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

In June 2002, the veteran filed two lay statements from men 
with whom he served with while at Fort Eustis.  Both men 
reported that they served in the same unit as the veteran and 
had knowledge of the rifle incident and injury sustained by 
the claimant.

In a July 2002 treatment record from Dr. Jones, the veteran 
complained of pain and soreness in his left thumb. The 
veteran relayed to Dr. Jones the incident of having a gun 
blow up in his hand during military service which fractured 
his thumb.  The diagnosis, after x-ray, was osteoarthritis.  
X-ray studies did not reveal evidence of an old fracture.  
Dr. Jones opined that the veteran's current disability, "may 
be a combination of osteoarthritis and related to his remote 
fracture . . . [i]t is difficult to say."

The veteran underwent a VA examination in April 2003.  At 
that time, the veteran retold the events of the rifle 
incident and the injury he sustained to his left hand to the 
VA physician.  The VA physician, after an examination of the 
veteran and after taking x-rays, diagnosed degenerative joint 
disease of the carpal/metacarpal joints and interphalangeal 
joints.  It was thereafter opined that there was no evidence 
of an acute or old fracture, and that the veteran's pain was 
most likely secondary to degenerative joint disease.

In June 2003, Dr. Jones, after noting the appellant's self 
reported in-service history stated that the veteran, "could 
have osteoarthritis in his left thumb joint; however, remote 
trauma would lead to arthritis in his joint also." Dr. Jones 
stated that he could not "differentiate whether this is 
related to trauma, aging or a combination of both."

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for arthritis may be granted if the 
disorder was compensably disabling within a year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above standard in mind, the Board first notes that 
no service medical records are available, most likely due to 
a fire at the National Personnel Records Center.  
Nonetheless, we do have the veteran's statements and two lay 
statements from fellow service members that support his claim 
that he injured his left hand during a rifle incident while 
in military service.  Moreover, the Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Additionally, the post-
service record shows the veteran being diagnosed with 
arthritis since July 2002.

The issue before the Board therefore turns on whether there 
is competent medical evidence of a relationship between the 
currently diagnosed left hand disability and the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In this regard, we note that the April 2003 VA 
examiner specifically opined that "there is no evidence of 
acute or old fracture[, and in] conclusion, this patient's 
pain is most likely secondary to degenerative joint 
disease."  On the other hand, Dr. Jones only reported that 
he could not tell whether the veteran's current left hand 
disabilities were caused by his alleged in service injury. 

Therefore, the Board finds that it must give more weight to 
the opinion provided by the April 2003 VA examiner than to 
Dr. Jones as to the origins of the veteran's current left 
hand disabilities because the VA opinion was not speculative.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(physicians' statements that claimed disability "may be," 
"could be," or is "possibly" related to service or a 
service-connected disability are insufficient to make a claim 
for service connection well-grounded).  Therefore, the Board 
finds that the weight of the evidence is against finding a 
link between the veteran's current left hand disabilities and 
his military service.  38 C.F.R. § 3.303.

Likewise, while the record contains a diagnosis of arthritis, 
because this diagnosis was first made in 2003, almost 58 
years after his separation from military service, the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 do not apply.

Similarly, the record does not contain any competent medical 
evidence showing a continuity of adverse symptomatology 
between the time the veteran separated from military service 
in 1945 and the time he was first diagnosed with left hand 
disabilities in 2003.  38 C.F.R. § 3.303.

Finally, while the Board has considered the veteran's 
statements as well as those offered by his former comrades in 
arms, the evidence does not show that either the veteran or 
any lay witness has the medical knowledge and training 
necessary to offer a competent medical opinion linking a 
current disorder to service.  Hence, these opinions have 
little probative value.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

Accordingly, the Board finds that the weight of the evidence 
does not show that the veteran's current left hand 
disabilities are related to his military service.  The record 
does not show continuity of symptomatology since his 
separation from military service.  Therefore, because 
entitlement to service connection for a left hand disability 
requires at least one of these findings, the claim is denied.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left hand disability is denied. .


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


